ORDER
This matter having been duly presented to the Court, it is ORDERED that JERROLD N. KAMINSKY of KENDALL PARK, who was admitted to the bar of this State in 1977, and who was suspended from the practice of law for a period of three months, effective October 11, 2012, by Order of this Court filed September 12, 2012, be restored to the practice of law, effective immediately; and it is further
ORDERED that JERROLD N. KAMINSKY shall complete his annual attorney registration and pay all required fees for 2013 within sixty days after the filing date of this Order.